Exhibit 10.02

 

FEDERAL HOME LOAN BANK OF NEW YORK

 

SEVERANCE PAY PLAN

 

AS AMENDED AND RESTATED EFFECTIVE May 21, 2015

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

ARTICLE

 

PAGE

 

 

 

 

 

I

 

DEFINITIONS

 

1

 

 

 

 

 

II

 

ESTABLISHMENT OF THE PLAN

 

3

 

 

 

 

 

III

 

PROVISIONS RELATING TO SEVERANCE BENEFITS

 

4

 

 

 

 

 

IV

 

GENERAL PROVISIONS

 

9

 

 

 

 

 

V

 

MISCELLANEOUS

 

11

 

 

 

 

 

VI

 

AMENDMENTS AND PLAN TERMINATION

 

12

 

--------------------------------------------------------------------------------


 

ARTICLE I

 

DEFINITIONS

 

1.01                        “Bank” means the Federal Home Loan Bank of New York.

 

1.02                        “Code” means and refers to the Internal Revenue Code
of 1986, as amended.

 

1.03                        “Date of Employment” means and refers to the date on
which an individual was first employed by the Bank as an Employee.

 

1.04                        “Effective Date” means May 21, 2015.

 

1.05                        “Employee” means and refers to any individual who is
a regular employee of the Bank who works twenty (20) hours a week or more and
excludes interns and other individuals employed by the Bank whose employment is
intended not to exceed one thousand (1,000) hours in any twelve (12) month
period.

 

1.06                        “Employment” means and refers to the legal
relationship of employment between an Employee and the Bank.

 

1.07                        “Exempt Employee” means and refers to an Employee
who is exempt from the overtime pay provisions of the Fair Labor Standards Act
of 1938, as amended.

 

1.08                        “Non-Exempt Employee” means and refers to an
Employee who is subject to the overtime pay provisions of the Fair Labor
Standards Act of 1938, as amended.

 

1.09                        “Officer” means and refers to an officer of the Bank
who has been designated as such by the Board of Directors of the Bank.

 

1.10                        “Outplacement Services” means and refers to internal
and/or external professional assistance provided to Employees following their
Termination of Employment with the Bank with respect to their search for new
employment.

 

1.11                        “Periods of Service” means and refers to the number
of six (6) month periods, in the aggregate, for which an Employee is employed by
the Bank, commencing with the Date of Employment of the Employee and ending with
the date of Termination of the Employee’s Employment with the Bank, both dates
inclusive, excluding any period of Employment which Terminated under
circumstances under which the Employee was not eligible for Severance Benefits
under this Plan.

 

1.12                        “Plan” means this Federal Home Loan Bank of New York
Severance Pay Plan, as amended from time to time hereafter.

 

1.13                        “Plan Administrator” means and refers to the
Director of Human Resources of the Bank.

 

1

--------------------------------------------------------------------------------


 

1.14                        “Reduction in Force” or “RIF” means and refers to a
systematic series of Terminations of Employment of Employees by the Bank
intended to lead to a permanent reduction in staffing.

 

1.15                        “Release” means and refers to the elimination of a
position with the Bank as part of a RIF, reorganization, or other management
action, where no other Employment with the Bank is offered to an Employee and
the Employment of the affected Employee is involuntarily Terminated.

 

1.16                        “Resignation,” “Resign,” and “Resigned” mean and
refer to a Termination of Employment with the Bank initiated by an Employee,
other than a resignation requested by the Bank.

 

1.17                        “Severance Benefits” means and refers to the amount
payable under this Plan to an Employee qualifying for Severance Benefits,
determined pursuant to the provisions of Section 3.04 and computed with respect
to and based upon the base weekly salary of the Employee immediately preceding
the date on which such Severance Benefits commence pursuant to Article III of
this Plan.

 

1.18                        “Termination of Employment” and “Terminated,” when
used with reference to and in conjunction with Employment, have the meaning set
forth in Section 3.11 and, in all events, is considered a “separation from
service” within the meaning of Treas. Reg. § 1.409A-1(h).

 

1.19                        “Termination for Cause” means and refers to the
Termination by the Bank of the employment of an Employee for (i) the commission
of an illegal or unethical act, (ii) a violation of established Bank policy or
practice, or (iii) the failure of the Employee to perform the duties of his or
her position in a satisfactory manner, in each case as determined by the Plan
Administrator in his sole and exclusive discretion.

 

1.20                        “Year” means and refers to the taxable year of an
Employee as such term is used in and for purposes of the Code.

 

2

--------------------------------------------------------------------------------


 

ARTICLE II

 

ESTABLISHMENT OF THE PLAN

 

2.01                        Establishment of the Plan. The Bank has established
the Federal Home Loan Bank of New York Severance Pay Plan to set forth the terms
and provisions under which Severance Benefits will be granted to Employees whose
Employment with the Bank is Terminated under certain specified circumstances.

 

2.02                        Replacement of Prior Policies.  This Plan supersedes
and replaces any Bank policies relating to the subject matter of this Plan that
may have been in effect prior to the Effective Date (including, for the
avoidance of doubt, any predecessor plan).

 

3

--------------------------------------------------------------------------------


 

ARTICLE III

 

PROVISIONS RELATING TO SEVERANCE BENEFITS

 

3.01                        Participation.  Participation in this Plan shall be
extended to all Employees of the Bank.

 

3.02                        Eligibility for Severance Benefits.  An Employee who
shall have completed at least two (2) Periods of Service shall be eligible for
Severance Benefits under this Plan upon the Termination of the Employee’s
Employment with the Bank under any of the following circumstances:

 

(a)                                 The Employee’s position has been eliminated;
or

 

(b)                                 The employment of the Employee has been
terminated as part of a RIF; or

 

(c)                                  The Employee has been determined by the
Plan Administrator, in the sole and exclusive discretion of the Plan
Administrator, to be unable to perform in a satisfactory manner the duties of
the position in which the Employee is then employed, where such inability to
perform has been determined by the Plan Administrator, in his sole and exclusive
discretion, to not warrant a Termination for Cause, as defined in Section 1.19;
or

 

(d)                                 The Employee has Resigned from his or her
Employment with the Bank either (i) following a reduction in salary grade,
level, or rank,  or a significant reduction of duties and responsibilities, as
determined by the Plan Administrator in his sole and exclusive discretion,
except when such reduction occurs as a result of disciplinary action by the
Bank, or (ii) following a refusal to accept a transfer to a location outside a
fifty (50) mile radius of the location at which the Employee is presently
employed, provided, in either case, that the Employee shall have provided to the
Plan Administrator within not more than thirty (30) days following the
occurrence of such condition, at least ten (10) days’ notice in writing of the
condition referred to in clause (i) or (ii), as applicable, and his or her
intention to Resign based thereon and that the Bank shall not have remedied the
condition for such Resignation within thirty (30) days following the giving of
such notice by the Employee.

 

3.03                        Disqualification for Severance Benefits.  Anything
contained in this Plan to the contrary notwithstanding, an Employee shall not be
eligible for Severance Benefits under this Plan upon his or her termination of
employment with the Bank where such termination is due to any of the following
circumstances:

 

(a)                                 A Resignation by the Employee, other than
one described in paragraph (d) of Section 3.02, or a Resignation by the Employee
without giving the ten (10) days’ notice in writing to the Plan Administrator
required by said paragraph (d) or prior to the expiration of said period, or if
the condition on which such

 

4

--------------------------------------------------------------------------------


 

Resignation was based shall have been remedied by the Bank within the thirty
(30) day period referred to in said paragraph (d);

 

(b)                                 The Resignation of the Employee prior to the
effective date of the termination of the Employee’s employment as a result of a
Release; or

 

(c)                                  The Employee’s Termination for Cause;

 

in each case, as determined by the Plan Administrator in his sole and absolute
discretion.

 

3.04                        Computation of Severance Benefits.  The amount of
Severance Benefits payable under this Plan to an Employee qualifying for
Severance Benefits under this Plan shall be determined based (i) upon the level
of the Employee’s position with the Bank at the date of the termination of the
Employee’s employment with the Bank and (ii) the Employee’s Periods of Service
with the Bank:

 

(a)                                 Officers of the Bank shall be eligible for
two (2) weeks of Severance Benefits for each Period of Service with the Bank,
but not less than six (6) weeks of Severance Benefits;

 

(b)                                 Exempt Employees of the Bank shall be
eligible for one (1) week of Severance Benefits for each Period of Service with
the Bank, but not less than four (4) weeks of Severance Benefits; and

 

(c)                                  Non-Exempt Employees of the Bank shall be
eligible for one (1) week of Severance Benefits for each Period of Service with
the Bank, but not less than two (2) weeks of Severance Benefits;

 

in each case, subject to the provisions of Section 3.05.

 

3.05                        Maximum Amount of Severance Benefits.  Anything in
this Plan to the contrary notwithstanding, in no event shall an Employee be
eligible to receive Severance Benefits, in the aggregate for all Periods of
Service, whether or not continuous, totaling more than the lesser of
(i) thirty-six (36) weeks in the case of an Officer of the Bank, twenty-four
(24) weeks in the case of an Exempt Employee of the Bank, and twelve (12) weeks
in the case of a Non-Exempt Employee of the Bank, or (ii) two (2) times the
lesser of (a) the sum of the Employee’s annualized compensation based upon his
annual rate of pay for services as an Employee for the Year preceding the Year
in which the Employment of the Employee by the Bank Terminated (adjusted for any
increase during that Year that was expected to continue indefinitely if the
Employment of the Employee had not Terminated) or (b) the maximum amount that
may be taken into account under a qualified plan pursuant to Section 401(a)(17)
of the Code for the Year in which the Employment of the Employee Terminated.

 

3.06                        Method of Payment of Severance Benefits.  The
Severance Benefits payable under the provisions of Section 3.04 shall be paid as
salary, coinciding with the normal payroll cycle, for a period of time equal to
the number of weeks of Severance Benefits for which the Employee is

 

5

--------------------------------------------------------------------------------


 

eligible, commencing with the first payroll period following the termination of
employment of the Employee provided the Bank shall have received prior thereto
the agreement referred to in Section 3.10 signed by the Employee, and shall be
subject to withholding of Federal and State income taxes and other employment
taxes based upon the number of withholding allowances provided, that, anything
in this Plan to the contrary notwithstanding, in no event shall any Severance
Benefits be paid or payable to any Employee later than the last day of the
second Year following the Year in which the Termination of Employment of the
Employee occurred.

 

3.07                        Termination of Severance Benefits.  Anything in this
Plan to the contrary notwithstanding, the Severance Benefits for which an
Employee is eligible under this Plan shall cease and terminate no later than
upon the Employee’s reemployment by the Bank or by an employer other than the
Bank.  The Employee shall be responsible for notifying the Plan Administrator of
his or her reemployment.  If the Employee is reemployed and fails to give notice
to the Plan Administrator of his or her reemployment, the Employee shall be
liable for repayment to the Bank of any Severance Benefits received under this
Plan following the date of reemployment.

 

3.08                        Continuation of Employee Benefits.  (i)  An Employee
who is eligible to receive Severance Benefits under this Plan who was, at the
date of Termination of his or her Employment, a participant in the Federal Home
Loan Bank of New York Life Insurance Plan shall, while receiving Severance
Benefits under this Plan, be eligible to continue such participation in such
plan, (ii) and an Employee who is eligible to receive Severance Benefits under
this Plan who was, at the date of Termination of his or her Employment, a
participant in the Federal Home Loan Bank of New York Medical Benefits Plan, and
any Medical Benefits Plan to which such plan relates, and who shall duly and
timely elect to continue such participation under the provisions of the
continuation coverage provisions adopted by the Bank, which is not subject to
the Consolidated Omnibus Budget Reconciliation Act of 1986, shall, while such
continuation coverage election remains in effect, be eligible to continue such
participation, with the cost of such coverage to be borne by the Bank, but such
Employee shall not be eligible, following the Termination of his or her
Employment, to participate in the Federal Home Loan Bank of New York Flexible
Benefits Plan.  The continued participation of such Employee in any of such
plans under the provisions of this Section 3.08 shall continue only for so long
as the Employee shall continue to be eligible for receive and shall be receiving
Severance Benefits under this Plan and shall cease upon the Employee’s
reemployment or other termination of Severance Benefits.  Any previously accrued
vacation pay to which the Employee is entitled will be paid to the Employee in a
lump sum as soon as practicable following the Termination of the Employee’s
Employment.  Any cash advances which were made to the Employee prior to the
Termination of the Employee’s Employment will be subtracted from any accrued
vacation pay due to the Employee, and if no such accrued vacation pay is due to
the Employee, any such cash advances shall be required to be repaid by the
Employee upon the termination of the Employee’s employment as a condition of
receiving the Severance Benefits provided for under the provisions of
Section 3.02.

 

3.09                        Outplacement Services.  The Bank may, on a case by
case basis, but shall not be required to, provide Outplacement Services to
Terminated Employees eligible for Severance Benefits under this Plan, the
determination as to whether to provide Outplacement Services to any

 

6

--------------------------------------------------------------------------------


 

Employee being within the sole and exclusive discretion of the Plan
Administrator; provided, that such Outplacement Services shall not be provided
to a Terminated Employee beyond the last day of the second Year following the
Year in which the Termination of Employment of the Employee occurred. 
Generally, individual counseling may be provided only to Officers and group
counseling may be provided to other Exempt Employees and to Non-Exempt
Employees.

 

3.10                        Severance Agreement.  An Employee whose Employment
with the Bank is Terminated under-conditions making the Employee eligible for
Severance Benefits under this Plan shall, as a condition of receiving such
Severance Benefits, be required to sign an agreement, in the form prescribed by
the Bank, setting forth the terms on which Severance Benefits are to be paid or
provided to the Employee and the acceptance thereof by the Employee.  Such
agreement shall include a release of any claims the Employee may have, at the
date of the agreement or thereafter, against the Bank and any present and former
directors, officers, and employees of the Bank.

 

3.11                        Termination of Employment.  For all purposes of this
Plan, the Employment of an Employee shall be deemed to have been Terminated, and
a Termination of Employment of an Employee shall be deemed to have occurred,
upon the earliest to occur of the following events:

 

(i)                                     On the effective date of a RIF
applicable to the Employee;

 

(ii)                                  On the effective date of the Employee’s
Resignation from Employment;

 

(iii)                               On the effective date of the elimination by
the Bank of the Employee’s position; and

 

(iv)                              On the date on which it is anticipated by the
Bank and the Employee that no further services will be performed by the Employee
after such date (whether as an Employee or as an independent contractor) or that
the level of bona fide services the Employee will perform after such date will
permanently decrease to no more than twenty percent (20%) of the average level
of bona fide services performed (whether as an Employee or an independent
contractor) over the preceding thirty-six (36) month period; provided, that the
Employment relationship shall be treated as continuing while the Employee is on
military leave, sick leave, or other bona fide leave of absence (which shall be
deemed to exist only if there is a reasonable expectation that the Employee will
return to perform services for the Bank) if the period of such leave does not
exceed six (6) months, or, if longer, so long as the Employee retains a right to
reemployment with the Bank under an applicable statute or by contract, unless
the leave of absence is due to any medically determinable physical or mental
impairment that can be expected to result in death or can be expected to last
for a continuous period of not less than six (6) months, where such impairment
causes the Employee to be unable to perform the duties of his position of
Employment or any substantially similar position of Employment, in which case a
twenty-nine (29) month period of absence may be substituted for such six
(6) month period; and provided, further, that if the period of leave described
in the preceding

 

7

--------------------------------------------------------------------------------


 

provision shall exceed six (6) months (or twenty-nine (29) months, if
applicable) and the Employee does not retain a right to reemployment, the
Employment of the Employee shall be deemed to have Terminated on the first date
following the end of such period.

 

3.12                        Determinations by the Plan Administrator to be
Final.  All determinations of the Plan Administrator in the administration and
application of the terms and provisions of this Plan shall be final and binding
upon all Employees without any right of appeal.

 

3.13                        Exceptional Cases.  The Bank reserves the right, in
its sole and absolute discretion, to modify the application of the terms and
provisions of this Plan in the case of any Employee whose Employment with the
Bank shall Terminate, subject to the approval of the President of the Bank;
provided, that nothing in this Section 3.13 shall be deemed to authorize or
permit the payment of Severance Benefits or the continuation of benefits
described in Section 3.08 or 3.09 to an Employee for a period that extends
beyond the end of the second Year following the Year in which the Termination of
Employment of the Employee occurred; provided, that nothing herein shall
preclude the Bank from reimbursing an Employee for benefits incurred by the
Employee during the period described in the foregoing provision as long as such
reimbursement is paid no later than the third Year following the Year in which
the Termination of Employment occurred or from reimbursing an Employee for
payments of medical expenses incurred and paid by the Employee and not
reimbursed by a person other than the Employee and allowable as a deduction
under Section 213 of the Code (disregarding the requirement of subsection
(a) thereof that the deduction is available only to the extent that such
expenses exceed seven and one-half percent (7.5%) of adjusted gross income)
during a period for which the Employee is or would be entitled to continuation
coverage under a group health plan of the Bank under the Consolidated Omnibus
Budget Reconciliation Act of 1986 if the Employee elected such coverage and paid
the applicable premiums. Anything in this Plan to the contrary notwithstanding,
the time or schedule of payments of any benefits provided under this Plan shall
not be accelerated, nor shall any payment of any benefits be deferred to a date
other than the date fixed for such payment; provided that the Bank reserves the
right, in its sole and absolute discretion, to pay in a lump sum upon the
Termination of Employment any Severance Benefits that may become payable to any
Employee under the terms and provisions of this Plan to whom the Bank shall, in
its sole and absolute discretion, provide no contribution of employee benefits
or reimbursements pursuant to Section 3.08 or 3.09.

 

8

--------------------------------------------------------------------------------


 

ARTICLE IV

 

GENERAL PROVISIONS

 

4.01                        Allocation of Responsibility for Administration. 
The designated representatives of the Bank shall have only those specific
powers, duties, responsibilities, and obligations as are specifically given them
under this Plan.  The Plan Administrator shall have the sole responsibility for
the administration of this Plan, which responsibility is specifically described
in this Plan.  Any direction given, information furnished, or action taken, by
the Plan Administrator shall be in accordance with the provisions of the Plan
authorizing or providing for such direction, information, or action.  The Plan
Administrator may rely upon any such direction, information, or action of
another employee of the Bank as being proper under this Plan and is not required
to inquire into the propriety of any such direction, information, or action.  It
is intended under this Plan that the Plan Administrator shall be responsible for
the proper exercise of his own powers, duties, responsibilities, and obligations
under this Plan and shall not be responsible for any act or failure to act of
another employee of the Bank.  Neither the Plan Administrator nor the Bank makes
any guarantee to any Employee in any manner for any loss or other event because
of the Employee’s participation in this Plan.

 

4.02                        Appointment of Plan Administrator.  The Plan shall
be administered by the Plan Administrator or his duly designated representative
pursuant to Section 4.01.

 

4.03                        Records and Reports.  The Plan Administrator shall
exercise such authority and responsibility as he deems appropriate in order to
comply with the terms of the Plan relating to the records of the Participants. 
The Plan Administrator shall be responsible for complying with any and all
reporting, filing, and disclosure requirements and other applicable laws and
regulations with respect to the Plan.

 

4.04                        Other Powers and Duties of the Plan Administrator. 
The Plan Administrator shall have such duties and powers as may be necessary to
discharge his duties under this Plan, including, but not limited to, the
following:

 

(a)                                 to prepare and distribute, in such manner as
the Plan Administrator determines to be appropriate, information explaining the
Plan;

 

(b)                                 to receive from the Bank and from
Participants such information as shall be necessary for the proper
administration of the Plan;

 

(c)                                  to furnish to the Bank, upon request, such
annual reports with respect to the administration of the Plan as are reasonable
and appropriate; and

 

(d)                                 to appoint individuals to assist in the
administration of the Plan and any other agents he deems advisable, including,
but not limited to, legal and actuarial counsel.

 

9

--------------------------------------------------------------------------------


 

The Plan Administrator shall have the exclusive discretionary authority and
power to determine eligibility for Severance Benefits and to construe the terms
and provisions of the Plan, determine questions of fact and law arising under
the Plan, direct disbursements pursuant to the Plan, and exercise all other
powers specified herein or which may be implied from the provisions hereof, and
the Plan Administrator may adopt such standards and procedures and such
rules for the conduct of the administration of the Plan as he may deem
appropriate.  When making a determination or calculations, the Plan
Administrator may rely upon information furnished by an Employee, the Bank, or
the legal counsel of the Bank.

 

10

--------------------------------------------------------------------------------


 

ARTICLE V

 

MISCELLANEOUS

 

5.01                        Non-guarantee of Employment.  Nothing contained in
this Plan shall be construed as a contract of employment between the Bank and
any Employee, or as a right of any Employee to be continued in the employ of the
Bank, or as a limitation of the right of the Bank to discharge any of its
Employees, with or without cause.

 

5.02                        Rights to Bank’s Assets.  No Employee or other
person shall have any right to, or interest in, any assets of the Bank, whether
upon Termination of Employment or otherwise.

 

5.03                        Nonalienation of Severance Benefits.  Severance
Benefits payable or other rights or benefits provided under this Plan shall not
be subject in any manner to anticipation, alienation, sale, transfer,
assignment, pledge, encumbrance, charge, garnishment, execution, or levy of any
kind, either voluntary or involuntary, including any such liability which is for
alimony or other payments for the support of a spouse or former spouse, or for
any other relative of the Employee, prior to actually being received by the
person eligible for the benefit under the terms of the Plan; and any attempt to
anticipate, alienate, sell, transfer, assign, pledge, encumber, charge, or
otherwise dispose of any right to Severance Benefits payable or other rights or
benefits provided under this Plan shall be void.  The Bank shall not in any
manner be liable for, or subject to, the debts, contracts, liabilities,
engagements, or torts of any person eligible for Severance Benefits or other
rights or benefits provided under this Plan.

 

5.04                        Divestment of Severance Benefits.  Subject only to
the specific provisions of this Plan, nothing shall be deemed to divest an
Employee of a right to the Severance Benefits or other rights or benefits
provided for which the Employee may be or become eligible in accordance with the
provisions of this Plan.

 

5.05                        Discontinuance of Severance Benefits.  In the event
of a permanent discontinuance of the Plan, or of any Severance Benefits
thereunder, all Employees shall receive any and all Severance Benefits for which
they were eligible as of the effective date of such discontinuance.

 

5.06                        Construction.  Except where otherwise indicated or
unless the context of this Plan clearly requires otherwise, references to the
plural include the singular, references to the singular include the plural, and
references to any of the masculine, feminine, or neuter include each of the
similar masculine, feminine, or neuter, and the terms “hereof,” “herein,”
“hereby,” “hereunder,” and all similar terms refer to this Plan as a whole and
not to any particular provision of this Plan.

 

5.07                        Governing Law.  This Plan shall be construed,
administered, and enforced according to the laws of the State of New York.

 

11

--------------------------------------------------------------------------------


 

ARTICLE VI

 

AMENDMENTS AND PLAN TERMINATION

 

6.01                        Termination, Modification, and Amendment of the
Plan.  Notwithstanding anything to the contrary stated in this Plan, the Bank
expressly reserves the right, at any time, for any reason, and without
limitation, to terminate, modify, or otherwise amend this Plan and any or all of
the Severance Benefits provided hereunder, either in whole or in part, whether
as to all persons covered hereby or as to one or more groups thereof.  Those
rights include specifically, but are not limited to, (i) the right to terminate
Severance Benefits under this Plan with respect to all, or any individual or
group of, Employees, (ii) the right to modify Severance Benefits under this Plan
to all, or any individual or group of, Employees, or (iii) the right to amend
this Plan, or any term or condition hereof; in each case, whether or not such
rights are exercised with respect to any other Employees; provided, that no
modification or amendment shall be adopted by the Bank which shall adversely
affect the treatment for federal income tax purposes of benefits provided under
this Plan to Employees whose Employment is Terminated under conditions entitling
them to such benefits.

 

6.02                        Action by the Bank.  The termination, modification,
or other amendment of this Plan shall be effected by resolution of the Board of
Directors of the Bank.

 

12

--------------------------------------------------------------------------------